Paul Ward, Justice. This is an eminent domain proceedings filed by the City of Fort Smith to procure an easement and right-of-way fifty feel wide over a 137 acre farm owned by Warren DeLaet and wife and a 676 acre farm owned by Logan L. France and his wife. The easement was sought to lay a thirty-six inch water line to be used in transmitting water from lakes in Crawford County to the City. The line was located in accord with the plat attached, as an exhibit, to the City’s petition. A jury trial, based on the pleadings and the testimony, resulted in a judgment in favor of the DeLaets for $3,500 and in favor of the Frances for $5,000. On appeal appellant relies on two points: One, the trial court erred in failing to direct a verdict in favor of appellant at the close of all the testimony, and; Two, the verdicts are excessive. One. There is no merit in this point. The sole contention of appellant here appears to he that it had already paid into court sufficient funds to reimburse appellees. When suit was filed appellant deposited the sum of $84.00 to compensate the DeLaets and $25.00 to compensate the Frances. As will appear hereafter, we are of the opinion that appellees are entitled to damages in excess of the deposits above mentioned. No other reason is advanced by appellant to sustain its contention under this point. Two. After careful consideration of the entire record we are convinced that the judgments in favor of appellees are excessive, not being supported by substantial evidence. (a) The testimony relative to damages to the De-Laet land is, in substance, as follows: DeLaet owns 137 acres of good bottom land; has owned it five years; he considers it was worth $25,000 before the taking and $20,000 after the taking. Mr. Kimes, an expert witness, has been a real estate dealer for several years; he knows the land and knows where the pipe line runs. The testimony shows appellant has erected or will erect a concrete box on the right-of-way. Kimes thinks the land was worth $23,500 before and $20,000 after the taking. Mr. Bivens lives one-half mile away — knows the land and knows where the line runs. In his opinion the land was worth $25,000 or $26,000 before and $20,000 or $21,000 after the taking. He? is not a real estate salesman or an expert. Mr. Stanford, an e?xpert witness for appellant thought the land taken was worth $108. (b) Mr. France owns 676 acres of land, well improved and knows the value of land in that vicinity. In his opinion the land was worth $100,000 before the taking and $60,000 after the taking. Mr. Craig, who deals in real estate and knows this land and the value of lands in that vicinity, and is familiar, with the location of the line, thought the land was worth $76,500 before the taking and $60,000' after the taking. Mr. Stanford thought the land actually taken was worth $40.50, and that the rest of the land was not damaged. Thus it appears that appellant’s own witness considers the lands taken to be worth more than the amounts deposited in court. The record discloses the following facts with reference to the two farms. DeLaet-. The pipe line runs 84 rods across his land and the right-of-way covers 1.12 acres. France-. The line runs 25 rods across his land and the right-of-way covers .36 of an acre. It would serve no useful purpose to detail the somewhat lengthy testimony given by appellees and their witnesses. It suffices to say we do not find, in the testimony, any substantial evidence to support the amounts fixed by the jury. None of the witnesses made any explanation, other than heretofore set out, of the conclusions reached. No witness attempted to give any reason why the right-of-way adversely affected the value or use of the farms for which they were best suited. In the case of Arkansas State Highway Commission v. Byars, 221 Ark. 845 (p. 851), 256 S. W. 2d 738, we approved this language: “Juries are not permitted to base their verdicts on speculation and conjecture, and as to whether there is any substantial evidence to support the verdict is a question of law and not fact.” In the above case, at page 849 of the Ark. Reports, we also said: “Where a witness gives his opinion as to damages, such testimony must be considered in connection with related facts upon which the opinion is based. ’ ’ In the case of Arkansas State Higlvway Commn. v. Ptak, 236 Ark. 105 (p. 107), 364 S. W. 2d 794, there appears this statement: “But the fact that Mr. Powell gave the property a before (the taking) and after (the taking) value does not, within itself, raise the testimony to that degree known as substantial evidence.” Considering the testimony in this case in connection with the rules above announced, we cannot in good conscience, say the jury verdicts are sapported by substantial evidence. Reversed and remanded. Fogleman and Byrd, JJ., dissent.